Exhibit 10(n)

August 16, 2005
 

Mr. Thomas M. Schultz, Ph.D.
5 Golden Corner Way
Randolph, NJ 07869

Dear Tom:

I am pleased to offer you the position of Senior Vice President, Research &
Development, reporting to me. The terms of the offer are as follows:

Base Salary: You will be entitled to an annualized base salary of $225,000.

Annual Cash Bonus: You will be eligible for an annual cash bonus based on
Company performance as established by the Compensation Committee at a target of
65% of base salary. Your bonus for 2005 will be pro-rated based on the number of
full months of plan participation, provided you are a participant in the plan
for at least three months of the plan year.

Equity Awards: Upon hire, the Company will grant you options to purchase 100,000
shares of Company common stock pursuant to the Company’s 2003 Stock Option Plan
and 30,000 shares of restricted stock. These are three-year awards. All future
grants will be based on individual performance and subject to Compensation
Committee approval. The terms of the option and restricted stock awards are
described as follows and will be outlined in a non-qualified stock option
agreement and a restricted stock award agreement which will be given to you upon
hire.

Stock Options: The options consist of a time vesting option to purchase 33,333
shares of stock, and a performance vesting option to purchase 66,667 shares of
stock. The options will be granted on your hire date at “fair market value”.

The time option vests and becomes exercisable over three years in three equal
installments on March 31, 2006, 2007 and 2008.

The performance option vests and becomes exercisable with respect to one-third
of the shares covered by the performance option on March 31, 2006, 2007 and
2008, subject to the company’s attainment of 100% of the performance target for
the prior fiscal year (this target will be identical to the target for such year
under the company’s executive bonus plan), provided that, if the company attains
or exceeds 90% of the performance target for a fiscal year, but less than 100%
of such target, then 50% of the performance options will vest in respect of such
fiscal year on the applicable vesting date. To the extent that any shares do not
vest on the applicable vesting date, those shares are forfeited.

Restricted Stock: One-third of the shares of the restricted stock vest on March
31, 2006, 2007 and 2008, subject to the Company’s attainment of 100% of the
performance target for the prior fiscal year (this target will be identical to
the target for such year under the Company’s executive bonus plan), provided
that, if the Company attains or exceeds 90% of the performance target for a
fiscal year, but less than 100% of such target, then 50% of the restricted stock
vesting portion will vest in respect of such fiscal year on the applicable
vesting date. To the extent that any shares do not vest on the applicable
vesting date, those shares are forfeited.

--------------------------------------------------------------------------------

Benefit Programs and Coverages: At employment you will be eligible for medical,
including an executive physical, dental, vision, life insurance, disability
coverage, child and health care reimbursement accounts, travel accident
insurance and tuition reimbursement under the Playtex Products, Inc. benefit
program. Information is enclosed outlining the benefit options.

Effective January 1, 2006, you will become eligible to participate in the profit
sharing contribution component of the Playtex Profit-Sharing Retirement Plan, in
which the Company provides a profit-sharing contribution equal to 10% of an
employee’s eligible compensation at the end of each calendar year.

After the completion of 60 days of employment, you will become eligible for the
second component of the Playtex Profit-Sharing Retirement Plan which enables you
to contribute to our 401(k) Plan on a pre-tax basis. You will be automatically
enrolled at a 3% contribution rate unless you elect otherwise within the first
60 days of employment. Playtex will match 50% of your pre-tax contribution, up
to a maximum deferral rate of 4%. If you have already contributed on a pre-tax
basis to another qualified retirement plan (401(k) plan), please contact
Corporate Benefits with the year-to-date amount you have contributed, so that
you will not exceed the annual pre-tax limit of $14,000 ($18,000 for those over
age 50).

Vehicle: You will be eligible for a vehicle per company policy.

Vacation: You will be eligible for four weeks (20 days) of vacation. Vacation is
accrued on the 1st of each month at a rate of 2.0 days per month up to a maximum
of 20 days per year.

As consideration for the payments and benefits described in this letter, you
agree to the non-disclosure, non-competition, and non-solicitation covenants
described as follows. During your employment and for one year thereafter, you
are restricted on a worldwide basis from engaging in activities that are
competitive with Company business, soliciting or hiring Company employees,
soliciting Company customers, suppliers, licensees, or other business relations
to cease doing business with the Company, and interfering in Company
relationships with its customers, suppliers, licensees, or other business
relations. Additionally, you are bound by standard obligations not to disclose
Company confidential information.

Severance Payments and Benefits: If your employment is terminated by the Company
without cause you will be entitled to receive severance equivalent to 6 months
salary and one half of your bonus payment (as described below) in a lump sum
upon termination, and severance equivalent to 6 months salary and the balance of
your bonus payment on regularly scheduled pay periods (bi-weekly) beginning in
the seventh month following your termination; continued medical and dental
coverage for 12 months after termination or until you become eligible for
benefits from any other source.

The "Average Bonus" shall mean: (i) with respect to a termination that occurs in
Fiscal Year 2005, zero; (ii) with respect to a termination that occurs in Fiscal
Year 2006, the Bonus that the Executive would have been entitled to receive with
respect to Fiscal Year 2006 if the Executive had remained employed through the
Bonus Payment Date, based on the Company attaining 100% of Target; (iii) with
respect to a termination that occurs in Fiscal Year 2007, the Bonus actually
paid to the Executive with respect to Fiscal Year 2006; and (iv) with respect to
a termination during a Fiscal Year subsequent to Fiscal Year 2007, the average
of the Bonuses actually paid to the Executive in the two Fiscal Years preceding
the termination.

You agree to contact the Company when you obtain new employment, at which time
your severance based on base salary and bonus payments will be reduced by base
salary received from your new employer.

--------------------------------------------------------------------------------

The severance payments and benefits described above are also conditioned upon
your agreement to sign a general release and covenant not to sue to be provided
by the Company upon such termination.

Employment Eligibility (I-9) Documentation: The Immigration Reform and Control
Act of 1986 requires employers to verify the employment eligibility and identity
of all new hires. In order to facilitate the process, please review the attached
I-9 Draft along with the list of acceptable documents and bring the documents
with you on your first day of work. An original I-9 form will be provided for
your completion on your first day of employment. (See the enclosed I-9 form).

Drug Screening: This offer of employment is contingent upon a negative result
from the drug screening urinalysis. You may refuse the drug test, however, this
refusal will be considered withdrawal of your application of employment.

You will be advised of the results of your drug screening evaluation so that you
can provide notice of resignation to your current employer, if appropriate.

Employment Verification: All information provided regarding prior employment,
salary, education, etc. will be subject to verification as specified on the
application for employment that you have been requested to complete. You
acknowledge that by signing this letter, you will authorize Playtex to ask and
request your current employer to answer all questions that may be asked and to
give all information and release any records that may be sought in connection
with your employment, once your notice of resignation has been given.

Tom, we look forward to you joining Playtex Products, Inc. Please indicate your
acceptance of this offer by signing below and returning the letter to me. Please
keep a copy of the offer letter for your records and feel free to contact me at
203-341-4002, if you have any questions regarding this letter or any other
aspects of your pending employment with Playtex Products, Inc.

Sincerely,
 
 
Neil P. DeFeo
President and Chief Executive Officer
 

I accept this offer with the terms and conditions as outlined in this letter:
 

/s/ THOMAS M. SCHULTZ                        9/12/2005             Thomas M.
Schultz Start Date


 


Enclosures:        Bonus Policy    Benefits Information    Drug Screening
Information    Background Consent    Voluntary Disability/Veteran’s Disclosure 
  Draft – I-9 Form 


--------------------------------------------------------------------------------